DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			General Remarks
1/ Claims 1-13 are pending
2/ claims 1, 7 and 13 are independent
3/IDS filed 07/27/2021 has been considered
4/ 112 rejection is withdrawn
5/ claim 14 is cancelled

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. Applicant argued that the combination does not discloses “Using the maximum aggregation length and the plurality of packets, a data rate of the first link and data rate of the second link to calculate a joint physical layer protocol data unit (PPDU) time.”
Examiner respectfully disagrees:
Lu in [0038] discloses combining multiple physical links into one virtual communication link to provide adaptive seamless routing and communication of data packets over the multiple physical links. A virtual communication link may be established that includes at least a first and a second physical link, for example a 2.4 GHz link and a 5 GHz link. The combined 7.4 GHz of the combined physical channels corresponds to the combined time to transmit aggregated data. Further [0064] discloses by supporting multiple sessions over multiple concurrent links (combined capacity), a higher combined throughput of links 115-e and 115-f may be realized for communications between two devices such as STA 110-c and AP 105-c. The combined frequency capacity corresponds to the combined time to transmit aggregated data.
[0065] discloses the 5G MAC/PHY layer element 330-b may communicate over a first link 115-g and the 2G MAC/PHY layer element 335-b may communicate over a second link 115-h. The single software queue 510 may, for example, direct the packets to a particular transceiver 330-b, 335-b to be transmitted to the AP 105-d based on availability of links 115-g, 115-h. In this way, the link that has available capacity to transmit new packets 505, e.g., the faster link (link rate), may be allocated more packets 505 (more PPDU time of the combined PPDU time). In some embodiments, the 5 GHz MAC/PHY (rate of the first link) layer transceiver 330-b and/or the 2.4 GHz MAC/PHY layer  (rate of the second link) element 335-b may pull packets from the single software queue 510 if the hardware queues of the respective MAC/PHY layers 330-b, 335-b have capacity. The data time duration that fits the combined capacity of links based on the combined first link rate and the second link rate (7. 4 GHZ) corresponds to the joint PPDU time… greater efficiency in link allocation and/or the overall throughput of the combined links 115-g, 115-h (combined time to transmit aggregated PPDU), e.g., the virtual communication link, may be realized. Determining the combined GHz capacity of combined links corresponds to determining the joint PPDU time; [0067] discloses 330-b, 335-b may then aggregate the MPDUs into A-MPDU. This may be a form of MPDU aggregation. In either embodiment, the PHY layer of the 5G element 330-b and/or the 2G transceiver 335-b may attach a PHY header to the A-MSDUs or A-MPDU to build physical protocol data units (PPDUs) 541-546. The 5G element 330-b and/or the 2G element 335-b may then transmit the PPDUs 541-546 over links 115-g, 115-h to the AP 105-d. In one example, PPDUs 541, 542, and 543 may be transmitted over link 115-g, while PPDUs 544, 545, and 546 may be transmitted over link 115-h. fig. 5 and [0067] discloses PPDU 541-546. The combined channel capacity needed to transmit the whole data of PPDU 541-546 corresponds to joint PPDU time. Determining joint capacity of links to transmit PPDUs as indicated in the prior art teaches the mere mentioning of calculating joint PPDU time. To differentiate from the prior art, Examiner suggests including characterization of what a joint PPDU time is and how is that the joint PPDU time is calculated
-Applicant argued that the combination does not explicitly disclose:
	“for the packets to be added into the first aggregation or the second aggregation: if an accumulated length/airtime of the first aggregation is less than an accumulated length/airtime of the second aggregation, allocating the packet into the first aggregation; and  if the accumulated length/airtime of the first aggregation is greater than the accumulated length/airtime of the second aggregation, allocating the packet into the second aggregation”.
Examiner respectfully disagrees:
Lu in fig. 5 discloses allocating packets in first aggregation on the first link of 5 GHz; It further discloses allocating packets to the second aggregation on the second link with 2.4 GHz. The system is capable of allocating packets to aggregations in respective links of joint capacity. 
Lu in [0067] discloses The PHY layer of the element 330-b, 335-b may then aggregate the MPDUs into A-MPDU. This may be a form of MPDU aggregation. In either embodiment, the PHY layer of the 5G element 330-b and/or the 2G transceiver 335-b may attach a PHY header to the A-MSDUs or A-MPDU  to build physical protocol data units (PPDUs)541-546. The 5G element 330-b and/or the 2G element 335-b may then transmit the PPDUs 541-546 over links 115-g, 115-h to the AP 105-d. In one example, PPDUs 541, 542, and 543 may be transmitted over link 115-g, while PPDUs 544, 545, and 546 may be transmitted over link 115-h. Broadest reasonable interpretation requires that It is the step behind the condition in case the condition is met that is given patentable weight. According to MPEP 2111.04 it discloses that “… If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A”.  The prior art teaches the steps behind the conditions as indicated above.  Further in contingent claims, only one of the conditions is met at a time, hence only one of the steps is given patentable weight. where steps to be performed are performed provided that the contingent conditions are met. MPEP 2111.04 provides a guidance on how to interpret contingent claim limitations for a system claims. The conditions such as “if an accumulated length/airtime of the first aggregation is less than an accumulated length/airtime of the second aggregation…” and  “if the accumulated length/airtime of the first aggregation is greater than the accumulated length/airtime of the second aggregation…” are mutually exclusive, therefore, only one of the conditions is met or none is met. According to MPEP 2111.04 it discloses that “The broadest reasonable interpretation of a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A”. Because, the contingent limitations are mutually exclusive, only either one of the conditions can occur. MPEP in 2111.04 discloses that If the claimed invention may be practiced without either the first or the second conditions, then neither steps of the respective condition need not be taught by the prior art. Provided that the combination of prior arts teach the step of the other condition, none of the prior arts are required to teach the step of the second condition. Therefore, because the conditions are mutually exclusive, only one of the conditions occur at a time and a prior art need to show only one of the conditions and the other contingent condition is not limiting, and it is the steps behind the conditions are given patentable weight.
-Regarding previous 112 rejection, applicant`s amendment overcomes the 112 rejection. The 112 rejection is withdrawn.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-8, and 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US pg. no. 20190150214), further in view of Lu (US pg. no. 20150282005).
Regarding claim 1. Zhou discloses a method applied in multiple link operations of an electronic device, wherein the electronic device is communicated with another electronic device by using a first link and a second link ([0006] discloses establishing a multi-link session between the first wireless device and a second wireless device, the multi-link session including a set of wireless links for communications in parallel between the first wireless device and the second wireless device and communicating, over the set of wireless links, parallel communications between the first wireless device and the second wireless device; fig. 2 discloses device 105-a and device 115-a communicate over link 205-a and 205-b), and the method comprises: 
	determining a maximum aggregation length of a plurality of packet ([0134] discloses MPDUs may be aggregated as an AMPDU (aggregated MPDU) and the final PPDU may be created (maximum aggregation length created by aggregated plurality of AMPDUs) through the addition of a PHY header. The PPDU may then be transmitted over link 1065-a. Analogous operations may be performed by lower Tx MAC 1035-b for transmissions over link 1065-b. Determining the length of AMPDU (aggregated) to divide on the two links corresponds to determining the maximum aggregation length; fig. 18, 1810 discloses format the data to be transmitted to the second wireless device in to a set of data units. The data unit corresponds to maximum aggregation length of plurality of packets; [0144] At 1210, wireless device 1205-a and wireless device 1205-b may establish a multi-link session comprising a set of wireless links to support parallel communications between the wireless devices 1205. For example, the multi-link session may be established based on techniques described with reference to FIG. 3; [0145] At 1215, wireless device 1205-a may format data to be transmitted to wireless device 1205-b into a set of data units. For example, the formatting may be performed by an upper MAC layer as described with reference to any of the communication schemes described herein. As an example, the formatting may include fragmenting the data to be transmitted into data units whose length is based at least in part on a constraint associated with one or more of the links of the multi-link session (maximum aggregation length)); 
But, Zhou does not explicitly disclose:
using the maximum aggregation length of the plurality of packets, a data rate of the first link and a data rate of the second link to calculate a joint physical layer protocol data unit (PPDU) time;
aggregating first packets of the plurality of packets in sequence to form a first aggregation based on the joint PPDU time; 
aggregating second packets of the plurality of packets in sequence to form a second aggregation based on the joint PPDU time; and 
transmitting the first aggregation and the second aggregation by using the first link and the second link, respectively.  
However, in the same field of endeavor, Du discloses using the maximum aggregation length of the plurality of packets(fig. 5, 541 discloses PPDU), a data rate of the first link and a data rate of the second link to calculate a joint physical layer protocol data unit (PPDU) time ([0065] discloses the single software queue 510 may, for example, direct the packets to a particular transceiver 330-b, 335-b to be transmitted to the AP 105-d based on availability of links 115-g, 115-h. In this way, the link that has available capacity to transmit new packets 505, e.g., the faster link (rate), may be allocated more packets 505. In some embodiments, the 5 GHz MAC/PHY (rate of the first link) layer transceiver 330-b and/or the 2.4 GHz MAC/PHY layer  (rate of the second link) element 335-b may pull packets from the single software queue 510 if the hardware queues of the respective MAC/PHY layers 330-b, 335-b have capacity. The data that fits the combined capacity of links based on the combined first link rate and the second link rate (7GHZ) corresponds to the joint PPDU time; [0067] discloses 330-b, 335-b may then aggregate the MPDUs into A-MPDU. This may be a form of MPDU aggregation. In either embodiment, the PHY layer of the 5G element 330-b and/or the 2G transceiver 335-b may attach a PHY header to the A-MSDUs or A-MPDU to build physical protocol data units (PPDUs) 541-546. The 5G element 330-b and/or the 2G element 335-b may then transmit the PPDUs 541-546 over links 115-g, 115-h to the AP 105-d. In one example, PPDUs 541, 542, and 543 may be transmitted over link 115-g, while PPDUs 544, 545, and 546 may be transmitted over link 115-h. fig. 5 and [0067] discloses PPDU 541-546. The combined channel capacity needed to transmit the whole data of PPDU 541-546 corresponds to joint PPDU time );
aggregating first packets of the plurality of packets in sequence to form a first aggregation based on the joint PPDU time (fig. 5 discloses link 1 transmits aggregated PPDUs 541, 542, and 543 that are part of  the joint PPDU time; [0065] discloses The single software queue 510 may, for example, direct the packets to a particular transceiver 330-b, 335-b to be transmitted to the AP 105-d based on availability of links 115-g, 115-h. In this way, the link that has available capacity to transmit new packets 505, e.g., the faster link (rate), may be allocated more packets 505); 
aggregating second packets of the plurality of packets in sequence to form a second aggregation based on the joint PPDU time (fig. 5 discloses part of the joint PPDU time data that is PPDUs 544, 545, and 546 are transmitted using the second link of 2G; [0065] discloses The single software queue 510 may, for example, direct the packets to a particular transceiver 330-b, 335-b to be transmitted to the AP 105-d based on availability of links 115-g, 115-h. In this way, the link that has available capacity to transmit new packets 505, e.g., the faster link (rate), may be allocated more packets 505); and simultaneously transmitting the first aggregation and the second aggregation by using the first link and the second link, respectively ([0067] discloses The PHY layer of the element 330-b, 335-b may then aggregate the MPDUs into A-MPDU. This may be a form of MPDU aggregation. In either embodiment, the PHY layer of the 5G element 330-b and/or the 2G transceiver 335-b may attach a PHY header to the A-MSDUs or A-MPDU  to build physical protocol data units (PPDUs)541-546. The 5G element 330-b and/or the 2G element 335-b may then transmit the PPDUs 541-546 over links 115-g, 115-h to the AP 105-d. In one example, PPDUs 541, 542, and 543 may be transmitted over link 115-g, while PPDUs 544, 545, and 546 may be transmitted over link 115-h).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of Zhou with Lu. The modification would allow aggregating links together to increase throughput of transmission where data can be communicated with less latency.
Regarding claim 2. The combination discloses the method of claim 1.
Zhou discloses, wherein the step of determining the maximum aggregation length of the plurality of packets comprises: 
recording a length of each of the plurality of packets and accumulating the lengths of the plurality of packets to determine the maximum aggregation length of the plurality of packets ([0145] At 1215, wireless device 1205-a may format data to be transmitted to wireless device 1205-b into a set of data units…As an example, the formatting may include fragmenting the data to be transmitted into data units whose length is based at least in part on a constraint associated with one or more of the links of the multi-link session. Accumulating according to the ink capacity corresponds to accumulating).  
Regarding claim 7. An electronic device, configured to perform steps of:
All other limitations of claim 7 are similar with the limitations of claim 1 above. Claim 7 is rejected on the analysis of claim 1 above.
Regarding claim 8. The electronic device of claim 7.
All other limitations of claim 8 are similar with the limitations of claim 2 above . The limitations of claim 8 are rejected on the analysis of claim 2 above.
Regarding claim 13.Zhou discloses a method applied in multiple link operations of an electronic device, wherein the electronic device is communicated with another electronic device by using a first link and a second link ([0006] discloses establishing a multi-link session between the first wireless device and a second wireless device, the multi-link session including a set of wireless links for communications in parallel between the first wireless device and the second wireless device and communicating, over the set of wireless links, parallel communications between the first wireless device and the second wireless device; fig. 2 discloses device 105-a and device 115-a communicate over link 205-a and 205-b), and the method comprises: 
receiving a plurality of packets ([0006] discloses establishing a multi-link session between the first wireless device and a second wireless device, the multi-link session including a set of wireless links for communications in parallel between the first wireless device and the second wireless device and communicating, over the set of wireless links, parallel communications between the first wireless device and the second wireless device; fig. 2 discloses device 105-a and device 115-a communicate over link 205-a and 205-b); 
But, Zhou does not explicitly disclose:
sequentially allocating the plurality of packets into a first aggregation and a Page 15 of 17second aggregation; and 	
transmitting the first aggregation and the second aggregation by using the first link and the second link, respectively.  
However, in the same field of endeavor, Lu discloses sequentially allocating the plurality of packets into a first aggregation and a Page 15 of 17second aggregation in an interleaving manner ([0115] At block 1325, the device 110 may communicate the one or more data packets via the first physical link and the second physical link according to link specific sequence numbers, such as MAC sequence numbers, assigned to the one or more data packets by the first physical link and/or the second physical link (sequentially allocating in an interleaving manner). The first physical link may be in the 2.4 GHz band link and the second physical link may be in the 5 GHz band link; fig. 5 discloses link 115-5 comprises data 541-543 and link 115-h comprised data fragment 544-546; [0065] discloses The single software queue 510 may, for example, direct the packets to a particular transceiver 330-b, 335-b to be transmitted to the AP 105-d based on availability of links 115-g, 115-h. In this way, the link that has available capacity to transmit new packets 505, e.g., the faster link (rate), may be allocated more packets 505)and 	
transmitting the first aggregation and the second aggregation by using the first link and the second link, respectively ([0067] discloses The PHY layer of the element 330-b, 335-b may then aggregate the MPDUs into A-MPDU. This may be a form of MPDU aggregation. In either embodiment, the PHY layer of the 5G element 330-b and/or the 2G transceiver 335-b may attach a PHY header to the A-MSDUs or A-MPDU  to build physical protocol data units (PPDUs)541-546. The 5G element 330-b and/or the 2G element 335-b may then transmit the PPDUs 541-546 over links 115-g, 115-h to the AP 105-d. In one example, PPDUs 541, 542, and 543 may be transmitted over link 115-g, while PPDUs 544, 545, and 546 may be transmitted over link 115-h).
wherein the step of sequentially allocating the plurality of packets into the first aggregation and the second aggregation in the interleaving manner comprises: 
for at least part of the plurality of packets: if an accumulated length of the first aggregation is less than an accumulated length of the second aggregation, allocating the packet into the first aggregation ([0065] discloses The single software queue 510 may, for example, direct the packets to a particular transceiver 330-b, 335-b to be transmitted to the AP 105-d based on availability of links 115-g, 115-h. In this way, the link that has available capacity (length) to transmit new packets 505 (corresponds to accumulated length of first aggregation is less), e.g., the faster link (rate), may be allocated more packets 505. The system is fully capable of preforming sending specific packet to the specific aggregation as indicated in fig. 5; ([0067] discloses The PHY layer of the element 330-b, 335-b may then aggregate the MPDUs into A-MPDU. This may be a form of MPDU aggregation. In either embodiment, the PHY layer of the 5G element 330-b and/or the 2G transceiver 335-b may attach a PHY header to the A-MSDUs or A-MPDU  to build physical protocol data units (PPDUs)541-546. The 5G element 330-b and/or the 2G element 335-b may then transmit the PPDUs 541-546 over links 115-g, 115-h to the AP 105-d. In one example, PPDUs 541, 542, and 543 may be transmitted over link 115-g, while PPDUs 544, 545, and 546 may be transmitted over link 115-h); and 
if the accumulated length of the first aggregation is greater than the accumulated length/airtime of the second aggregation, allocating the packet into the second aggregation ([0065] discloses The single software queue 510 may, for example, direct the packets to a particular transceiver 330-b, 335-b to be transmitted to the AP 105-d based on availability of links 115-g, 115-h. In this way, the link that has available capacity (length/airtime) to transmit new packets 505), e.g., the faster link (rate), may be allocated more packets 505. The system is fully capable of preforming sending specific packet to the specific aggregation as indicated in fig. 5; [0067] discloses The PHY layer of the element 330-b, 335-b may then aggregate the MPDUs into A-MPDU. This may be a form of MPDU aggregation. In either embodiment, the PHY layer of the 5G element 330-b and/or the 2G transceiver 335-b may attach a PHY header to the A-MSDUs or A-MPDU  to build physical protocol data units (PPDUs)541-546. The 5G element 330-b and/or the 2G element 335-b may then transmit the PPDUs 541-546 over links 115-g, 115-h to the AP 105-d. In one example, PPDUs 541, 542, and 543 may be transmitted over link 115-g, while PPDUs 544, 545, and 546 may be transmitted over link 115-h);
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of Zhou with Lu. The modification would allow aggregating links together to increase throughput of transmission where data can be communicated with less latency.

Claim 3-4 and 9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou (US pg. no. 20190150214), and Du (US pg. no. 20150282005), further in view of Shihada (US pg. no. 20140140209).
Regarding claim 3. The combination discloses the method of claim 1.
But, the combination does not explicitly disclose:
wherein the step of determining the maximum aggregation length of the plurality of packets comprises: 
using a queue length of the plurality of packets and a number of the plurality of packets to estimate the maximum aggregation length of the Page 11 of 17plurality of packets.   
However, in the same field of endeavor, Shihada discloses wherein the step of determining the maximum aggregation length of the plurality of packets comprises: 
using a queue length of the plurality of packets and a number of the plurality of packets to estimate the maximum aggregation length of the Page 11 of 17plurality of packets ([0052] discloses to understand the relation between buffer sizing and A-MPDU length, the transmission rate can be fixed and the A-MPDU length over a large file transfer between two nodes can be monitored while varying the queue size after each run. FIG. 8 shows that higher transmission rates and bigger buffers can allow the sender to send longer A-AMDUs).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Shihada. The modification would allow dynamically adjusting the maximum aggregated length of data using buffer size to enable effectively managing data transmission rate.



Regarding claim 4. The combination discloses the method of claim 3.
Shihada further discloses , wherein the step of using the queue length of the plurality of packets and the number of the plurality of packets to estimate the maximum aggregation length of the plurality of packets comprises:
using the queue length of the plurality of packets and the number of the plurality of packets to calculate an average length of each of the plurality of packets (([0052] discloses to understand the relation between buffer sizing and A-MPDU length, the transmission rate can be fixed and the A-MPDU length over a large file transfer between two nodes can be monitored while varying the queue size after each run. FIG. 8 shows that higher transmission rates and bigger buffers can allow the sender to send longer A-AMDUs).
Zhou discloses multiplying the average length of each of the plurality of packets ([0072]MPDU) by a block acknowledgment window to generate the maximum aggregation length of the plurality of packets ([0072] Both the transmitting device and the receiving device may maintain a sliding window (e.g., a BA window) that corresponds to block acknowledgement window, and may have previously negotiated the size of the BA. For example, a BA session may have a BA size of 64 MPDUs (64 multiplied by the length of one MPDU) (e.g., other BA size examples may include 256 MPDUs, 1024 MPDUs, etc.). In such cases, a transmitting device may transmit 64 MPDUs followed by a block acknowledgment request (BAR). In response to the BAR, the receiving device may, upon reception of the 64 MPDUs and the BAR, transmit a BA to the transmitting device. The BA may indicate whether all 64 MPDUs were received correctly, which MPDUs are missing, etc. In some cases). The BA window size determined the maximum number of MPDU can be aggregated to form A-MPDU if BA window is 64, or 128, The length of maximum number of MPDUs corresponding 64 or 128 MPDU respectively can be aggregated ).
Regarding claim 9. The electronic device of claim 7.
All other limitations of claim 9 are similar with the limitations of claim 3 above . The limitations of claim 9 are rejected on the analysis of claim 3 above.
Regarding claim 10. The electronic device of claim 9.
All other limitations of claim 10 are similar with the limitations of claim 4 above . The limitations of claim 10 are rejected on the analysis of claim 4 above.

Claim 5-6, and 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou (US pg. no. 20190150214), and Lu (US pg. no. 20150282005), further in view of “Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications”, hereinafter IEEE.
Regarding claim 5. The combination discloses the method of claim 1.
But, the combination does not explicitly disclose:
wherein the step of determining the maximum aggregation length of the plurality of packets comprises: determining an initial maximum aggregation length of the plurality of packets; adjusting the initial maximum aggregation length of the plurality of packets by considering if an average length of the packet is less than a minimum media access control (MAC) start spacing (MMSS).
However, in the same field of endeavor, IEEE discloses wherein the step of determining the maximum aggregation length of the plurality of packets comprises: determining an initial maximum aggregation length of the plurality of packets(page 1367, 10.13.3 discloses A STA shall not start the transmission of more than one MPDU within the time limit described in the Minimum MPDU Start Spacing field declared by the intended receiver. To satisfy this requirement, the number of octets between the start of two consecutive MPDUs in an A-MPDU, measured at the PHY SAP (determining)); adjusting the initial maximum aggregation length of the plurality of packets by considering if an average length of the packet is less than a minimum media access control (MAC) start spacing MMSS (page 1367, 10.13.3 discloses A STA shall not start the transmission of more than one MPDU within the time limit described in the Minimum MPDU Start Spacing field declared by the intended receiver. To satisfy this requirement, the number of octets between the start of two consecutive MPDUs in an A-MPDU, measured at the PHY SAP (determining), shall be equal to or greater than tMMSS * R/8 (corresponds to MMSS) where tMMSS is the time (in microseconds) for the MMSS data.  r is the value of the PHY Data Rate (in megabits per second). If necessary, in order to satisfy this requirement, a STA shall add padding (adjusting) between MPDUs in an A-MPDU. Any such padding shall be in the form of one or more MPDU delimiters with the MPDU Length field set to 0).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with IEEE. The modification would allow communicating data to receiver where subsequent units are separated that would enable the receiver to effectively process the respective data.
Regarding claim 6. The combination discloses the method of claim 5.
IEEE discloses wherein the step of adjusting the initial maximum aggregation length of the plurality of packets by considering if the average length of each packet is less than the MMSS comprising: 
determining an average length of the first packet (page 1367, 10.13.3 discloses If necessary, in order to satisfy this requirement, a STA shall add padding (adjusting based on difference between the actual MPDU length and the minimum allowed length (MMSS). The difference is padded to MPDU) between MPDUs in an A-MPDU. Any such padding shall be in the form of one or more MPDU delimiters with the MPDU Length); 
if a length corresponding to the MMSS is greater than the average length of the first packet, calculating a first difference by subtracting the average Page 12 of 17length of the first packet from the length corresponding to the MMSS (page 1367, 10.13.3 discloses A STA shall not start the transmission of more than one MPDU within the time limit described in the Minimum MPDU Start Spacing field declared by the intended receiver. To satisfy this requirement, the number of octets between the start of two consecutive MPDUs in an A-MPDU, measured at the PHY SAP (determining), shall be equal to or greater than tMMSS * R/8 (length corresponding to the MMSS is the minimum distance allowed  between subsequent MPDU in A-MPDU) where tMMSS is the time (in microseconds).  r is the value of the PHY Data Rate (in megabits per second). If necessary, in order to satisfy this requirement, a STA shall add padding (adjusting based on difference between the actual MPDU length and the minimum allowed length (MMSS). The difference is padded to MPDU) between MPDUs in an A-MPDU. Any such padding shall be in the form of one or more MPDU delimiters with the MPDU Length field set to 0); 
determining an average length of the second packet (page 1367, 10.13.3 discloses If necessary, in order to satisfy this requirement, a STA shall add padding (determining the length to pad corresponds to determining). The difference is padded to MPDU) between MPDUs in an A-MPDU. Any such padding shall be in the form of one or more MPDU delimiters with the MPDU Length); 
if the length corresponding to the MMSS is greater than the average length of the second packet, calculating a second difference by subtracting the average length of the second packet from the length corresponding to the MMSS (page 1367, 10.13.3 discloses A STA shall not start the transmission of more than one MPDU within the time limit described in the Minimum MPDU Start Spacing field declared by the intended receiver. To satisfy this requirement, the number of octets between the start of two consecutive MPDUs in an A-MPDU, measured at the PHY SAP (determining), shall be equal to or greater than tMMSS * R/8 (length corresponding to the MMSS (MMSS) that is the minimum distance allowed  between subsequent MPDU in A-MPDU) where tMMSS is the time (in microseconds).  r is the value of the PHY Data Rate (in megabits per second). If necessary, in order to satisfy this requirement, a STA shall add padding (difference between MPDUs length and MMSS). Any such padding shall be in the form of one or more MPDU delimiters with the MPDU Length field set to 0); and 
determining the maximum aggregation length of the plurality of packets (final length of A-MPDU)by using the initial maximum aggregation length of the plurality of packets (To satisfy this requirement, the number of octets between the start of two consecutive MPDUs in an A-MPDU, measured), the first difference (padding bits), a number of the first packets (MDU), the second difference (padding bits) and a number of the second packets (page 1367, 10.13.3 discloses A STA shall not start the transmission of more than one MPDU within the time limit described in the Minimum MPDU Start Spacing field declared by the intended receiver. To satisfy this requirement, the number of octets between the start of two consecutive MPDUs in an A-MPDU, measured at the PHY SAP (determining), shall be equal to or greater than tMMSS * R/8 (length corresponding to the MMSS (MMSS) that is the minimum distance allowed  between subsequent MPDU in A-MPDU) where tMMSS is the time (in microseconds).  r is the value of the PHY Data Rate (in megabits per second). If necessary, in order to satisfy this requirement, a STA shall add padding (difference between MPDUs length and MMSS)).  
Regarding claim 11. The electronic device of claim 7.
All other limitations of claim 11 are similar with the limitations of claim 5 above.
The limitations of claim 11 are rejected on the analysis of claim  above 5.

Regarding claim 12. The electronic device of claim 11.
All other limitations of claim 12 are similar with the limitations of claim 6 above . The limitations of claim 12 are rejected on the analysis of claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160269296.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445